 GENTILE PONTIACGentile Pontiac and Amalgamated Local Union 355.Case 4-CA-11510February 24, 1982DECISION AND ORDERBY' MEIMBEIRS FANNING, JINKINS, ANDZIMMIERMANOn September 29, 1981, Administrative LawJudge Arline Pacht issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief to the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Gentile Ponti-ac, Vineland, New Jersey, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order, except that the at-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.In its exceptions to the Administrative Law Judge's Decision. Re-spondent contends that the Administrative Laws Judge erroneously foundthat Supervisor Tasnaddy admitted that employee Dayton was being dis-charged for his union activity. Our examination of the record reveals nodirect admission by Tasnaddy. Apparently, the Administrative LawJudge was referring to Dayton's credited testimony that Tasnaddy toldhim he was being fired because he failed to heed Respondent's warningto stop talking about the Union We so conclude because the Administra-tive Law Judge's statement concerning the admission is followed by fn. 5in which she specifically credits the testimony of Dayton as to the eventssurrounding his discharge Accordingly,. in affirming the AdministrativeLaw Judge we rely upon the credited testimony of Dayton and not onany direct admission by Tasnaddy2 Member Fanning would make the bargaining order prospective only.See his partial concurrence in Beasley Energy. Inc.. d/b/a Peaker RunCoal Company. Ohio Division #1, 228 NL RB 93 (1977).In accordance with his dissent in Olympic Medical Corporaolon, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth thereinThe Administrative Law Judge inadvertently failed to cite Isis Plumb-ing & Heating Co. 118 NLRB 716 (1962)., for the interest rationale.260 NLRB No. 56tached notice is substituted for that of the Adminis-trative Law Judge.APPENDIXNorlci: To EMPI.OYI.- .SPOSITED BY ORDER OI: THENATIONAIl LABOR RilATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were represent-ed by their attorneys and were given the opportu-nity to present evidence in support of their respec-tive positions, it has been found that we violatedthe National Labor Relations Act in certain waysand we have been ordered to post this notice andto carry out its terms.The National Labor Relations Act, as amend-ed, gives all employees the following rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choiceTo engage in activities together for thepurpose of collective bargaining or to act to-gether in order to seek improvement in yourwages, hours, working conditions, and otherterms and conditions of employmentTo refrain from any and all of these activ-ities.Accordingly, we give you these assurances:WE WIL .NOT create the impression of sur-veillance by telling employees that we heardrumors that they were forming a labor organi-zation and had signed cards, and that we knewthe identity of the union organizer.WE WILL NOT induce employees to abandona labor organization of their choosing, threatenemployees with unspecified reprisals becauseof their activities on behalf of a labor organiza-tion, or interrogate employees concerning theirunion activities.WE WILL NOT threaten employees with de-motion should a union be selected as their col-lective-bargaining representative, nor dis-charge or otherwise discriminate against em-ployees with regard to their hire or tenure ofemployment or any term or condition of em-ployment for engaging in activities on behalfof a labor organization.WE WILI NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section7 of the Act.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWI Wll.L, on request, bargain collectivelywith Amalgamated Local Union 355 as the ex-clusive representative of our employees in thebargaining unit described below and, if an un-derstanding is reached, WE WILI embody suchunderstanding in a signed agreement. The ap-propriate unit is:All mechanics, mechanic trainees and lotboys employed by Gentile Pontiac at itsVineland, New Jersey facility but excludingmanagerial employees and guards and super-visors as defined in the Act.WE WILl reinstate Charles Dayton to hisformer or a substantially equivalent position ofemployment without prejudice to this seniorityor any other rights or privileges, and willmake him whole for any losses suffered as aresult of our discrimination against him, plusinterest.GENTILE PONTIACDECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge: Uponcharges filed against Gentile Pontiac (hereinafter calledthe Respondent), by Amalgamated Local Union 355(hereinafter called the Union), on November 28, 1981, acomplaint issued alleging that the Respondent violatedSection 8(a)(l) of the National Labor Relations Act(hereinafter called the Act), by interrogating employeesabout their union activities, threatening employees withdemotion and other reprisals, creating the impression ofsurveillance, and inducing employees to abandon theUnion by promoting a different labor organization. Thecomplaint further alleges that Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging CharlesDayton and that, by its unlawful conduct, prevented theholding of a fair election. The Respondent filed a timelyanswer denying the allegations in the complaint.Thereafter, on August 10 and 11, 1981, a hearing washeld before me in Philadelphia, Pennsylvania, at whichtime all parties were given an opportunity to examineand cross-examine witnesses.Based on the entire record in this case, including thetestimony of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a New Jersey corporation, operates aretail automobile dealership in Vineland, New Jersey.During the past year, Respondent purchased and re-ceived at its Vineland facility products valued in excessof $50,000 directly from points located outside NewJersey. During this same period, Respondent receivedgross revenues in excess of $500,000. Upon the foregoingfacts, I find, as admitted in the answer, that Respondentis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THIE lABOR ORGANIZATION INVOI.VEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. Al IiG(i l) UNFAIR l ABOR PRACTICESAs part of its automobile dealership business, Respond-ent maintains a service department which is staffed byseveral mechanics, a lot boy, a parts counterman, and aservice manager.In mid-July, Respondent's then sole mechanic, ScottWheeler, took a medical leave of absence. Shortly there-after, Respondent's service manager, William Tasnaddy,contacted Charles Dayton, an experienced mechanic hehad known for several years, and urged him to accept ajob. Dayton, who had been working at a Texaco stationas a class A mechanic for the past 3 years, initially wasreluctant to take the job. Tasnaddy assured Dayton that,although Wheeler would be returning at some unspeci-fied date, the job was permanent since there was morethan enough work to keep several mechanics occupied,and offered him 57 cents an hour more than he currentlywas receiving. Approximately a week later, Tasnaddycalled Dayton again and urged him to accept the job im-mediately. After Dayton filled out an employment appli-cation, Respondent's president and owner, Ronald Gen-tile, checked his reference with the Texaco station. Al-though he learned that Dayton was frequently late towork, Tasnaddy nevertheless made Dayton a firm joboffer and pressed him to start working as soon as possi-ble. A few days later, toward the end of July, Daytonbegan working for Respondent as a class A mechanic.A. The Employees OrganizeOn September 24, Leonard Sofield, the Union's busi-ness agent, approached Dayton outside Respondent's fa-cility, asked if he were interested in joining the Local,and suggested that Dayton contact him if he wished topursue the matter.Acting on this overture, Dayton met with Sofield atnoon on September 26. After discussing the advantagesof union membership and the purpose of the authoriza-tion card, Dayton signed a card and took several blankcards with him.i On returning to work, Dayton askedRobert Cassabone, a fellow mechanic Respondent hiredin late August because of an increased workload, if hewere interested in joining the Union. Cassabone signedan authorization card and returned it to Dayton whosubsequently delivered it to Sofield.On October 9, Sofield met with Dayton, Cassabone,and a third employee, Nick Pennington, who also signedan authorization card at this time. Pennington was hiredin late September 1980, as a lot or detail person with re-sponsibility for minor mechanical adjustments, washing,I The cards stated, inter alia: "I hereby apply for membership in Amal-gamated Local Union 355, and authorize and designate this union to rep-resent me for collective bargaining with my employer."430 GENTII.E PONTIACwaxing, and otherwise preparing the cars prior to deliv-ery.These three employees worked under similar condi-tions of employment: they were hourly paid, worked abasic 40-hour week, punched a timeclock, and woreidentical uniforms. They reported directly to Tasnaddywho gave them their daily assignments, distributed over-time, and reviewed their performance. If they were to belate or absent, they contacted Tasnaddy in advance.Dayton and Cassabone worked entirely in the servicearea of the facility, while Pennington's duties requiredhim to shift between the lot and the service area. In con-trast to these three men, the parts manager and servicemanager were salaried and received a percentage of thegross profits from sales and repairs, respectively, had useof company cars, wore white shirts which bore labelsidentifying them by title, and worked in separate areaswithin the service area. Tasnaddy was primarily occu-pied with taking customers' repair orders, diagnosingtheir problems, and handling their complaints but spentapproximately 15 or 20 minutes a day reviewing the me-chanics' work.2The parts manager distributed materialsto the workers on request and also sold parts to thepublic, with authority to set and discount prices. Occa-sionally, he substituted for Tasnaddy during his absence.C. The Employer's Response to UnionizationThe parties offered somewhat divergent accounts ofRespondent's reaction to their organizational activity.For example, Dayton testified that on October 3 Tas-naddy summoned him and Cassabone to his office at theend of the workday and told them he heard a rumor thatthey had joined a union. The mechanics admitted onlythat they had been approached. Tasnaddy then statedthat a union would be bad for them and that they shouldforget about it for a union would put an end to Respond-ent's past practices. He added that if they were interestedin a union he could introduce them to a union repre-sentative whom he knew and produced the representa-tive's business card.Tasnaddy contended that his purpose in meeting withthe mechanics was to reprove them for their tardinessand the quality of their work. He admitted telling themechanics that he heard they were trying to start aunion and offering them a business card from a union ac-quaintance, but denied making the antiunion commentsattributed to him.Dayton further related that on October 9 or 10, whenTasnaddy again adverted to rumors of a union, he simplyshrugged. On or about the same date, Gentile ap-proached him and said he hoped Dayton had put asidetalk about a union. He added that a union shop wouldnot be good for him and it would be in his best intereststo forget about it. Gentile, on the other hand, recalledthat Dayton raised the topic of a union and said he didnot care which union represented him. He, too, deniedmaking any other negative comments about unionization.Dayton stated that, immediately after his encounter withGentile, Tasnaddy approached him, reasserted that the2 Under the circumstances outlined here, Tasnaddq is. without doubt, asupervisor as defined in Sec 2(11) of the ActUnion would not be to the employees' advantage, thatpast practices would cease, and added that unions makepromises which they do not keep.Dayton further testified that on October 13 Tasnaddycontended that a reliable source informed him the em-ployees had signed union authorization cards and ac-cused Dayton of being the principal organizer. Dayton,and Pennington, who had joined them, admitted havingsigned cards in response to Tasnaddy's inquiry, butDayton denied knowing whether Cassabone also signeda card. Tasnaddy warned Dayton that, if the Union suc-ceeded, he would no longer be designated a class A me-chanic. Tasnaddy did not at all dispute Dayton's recol-lection of this exchange except to say that, if the Unionprevailed, everyone probably would be reclassified.On the day after this encounter, Dayton was dis-charged. As Dayton described it, Tasnaddy told him atthe end of the workday on October 14 that he had beenwarned to stop talking about the Union and, since he hadchosen not to do so, Gentile ordered him fired. WhenDayton asked if he could finish the workweek untilpayday on Friday, Tasnaddy conferred with Gentile andthen informed Dayton that he had to leave immediately.He also told Dayton he could attribute the dismissal to alack of work in order to be eligible for unemploymentcompensation. Tasnaddy offered a different version, testi-fying simply that he advised Dayton that Wheeler wasreturning and there was insufficient work for three me-chanics.Both Gentile and Tasnaddy explained that withWheeler due to return on October 21, and with no needfor three mechanics, Dayton was selected for dischargebecause his skill, productivity, and attendance recordmade him a less desirable employee than Cassabone. Spe-cifically, Tasnaddy maintained that Dayton was incapa-ble of performing electrical repairs, or working on dieselengines and automatic transmissions. Moreover, he wasresponsible for several "comebacks," that is, work re-turned by dissatisfied customers. Respondent also intro-duced documents which showed that Dayton workedfewer flat rate hoursa than did Cassabone and was lateon 15 occasions in September whereas Cassaboneclocked in late on 6 days in the same month. A closerinspection of the mechanics' tardiness records reveals,however, that, for the most part, they were no morethan 2 or 3 minutes late.Dayton took strong exception to Respondent's criti-cism, pointing out that he was trained and certified torepair automatic transmissions but that Respondent hadnever assigned him to such work. He further asserted hehad only one comeback and that an examination of Re-spondent's repair orders would bear him out. He ad-mitted to arriving late to work occasionally, but ex-plained that he had warned Tasnaddy before taking thejob that he served as a volunteer fireman and that hiswife contacted Tasnaddy on the few occasions when hisfirefighting duties prevented him from arriving on time.' Flat rates apply to scheduled fees charged for accomplishing varioustypes of auto repairs s ithin fixed periods of time431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Events Subsequent to the DischargeOn the day after Dayton's discharge, Penningtonspoke to Gentile about his fear of losing his job. Accord-ing to Pennington, Gentile replied that anyone whosigned a card would be fired. Gentile claimed, however,that he assured Pennington that there was no reason tobe apprehensive so long as he did his work. That sameday, October 15, Sofield attempted to meet with Gentileto seek Dayton's reinstatement and request recognition.After waiting for Gentile for several hours, Sofield filedthe instant charges with the Board.Some months after Dayton's discharge, the other twoemployees who had signed cards left Respondent'semploy: Pennington January 1981, and Cassabone inMarch. In April, Respondent hired two new mechanicsin addition to Wheeler.4IV. I)ISCUSSIONS ANI) CONCLUSIONSA. Dayton's Dismissal Was UnlawfulThe General Counsel contends, and Respondentdenies, that Dayton was discharged because of his role inenlisting the support of his coworkers for the Union. Inproving his case, the General Counsel is required to es-tablish that Respondent's asserted reasons for Dayton'stermination were pretextual, designed to obscure its realdiscriminatory motivation. I find abundant evidence tosupport the General Counsel's position.Respondents rarely reveal their states of mind byopenly declaring that a discharge was for discriminatoryreasons. This is the rare case, however, for here, I findthat Tasnaddy did admit to Dayton that he was beingfired for his union activity.5Even were I to discountTasnaddy's confession, there is more than ample proof inthe record establishing the illegality of Dayton's dis-charge.By Tasnaddy's admission, it is uncontroverted that Re-spondent was aware of Dayton's leadership role in orga-nizing the service employees. There also can be littledoubt, based on the findings of the 8(a)(l) violationsabove, that Respondent was opposed to such activity. Ofcourse, an employer is free to dislike unions and to ex-press such views to employees without violating the Act.But Tasnaddy's references to an abolition of past prac-tices and to a demotion for Dayton were not mere ex-pressions of opinion; they were unlawful threats.The abruptness and timing of the discharge providesadditional grounds to view Respondent's stated motiva-tion skeptically. See Hurst Performance, Inc., 242 NLRB121 (1979). Respondent insisted that Dayton was termi-nated to make way for a mechanic returning from dis-4 The record is ambiguous with regard to the dates on which Penning-ton and Cassabone ceased working for Respondent. Pennington testifiedhe left in January 1981 while Cassabone remained. However, Gentilestated that Cassabone left in January and Pennington in March I am in-clined to rely on Pennington's recollection since this would be a moreimportant date for him to recall than it would be for Gentile.I By his demeanor and the consistency of his testimony, Daytoin im-pressed me as a forthright and credible witness, Tasnaddy appeared it) bea man who, outside the courtroom, would say precisely what was on hismind. Indeed, in the courtroom, he confirmed having made numerousdamaging admissions in this case, apparently unaware of the possible con-sequences under the Act.ability leave. Gentile knew on October 7 that Wheelerwould return on October 21, yet offered no explanationfor Dayton's summary termination without notice on Oc-tober 14, a week before Wheeler's scheduled return. Norwas any reason given as to why Dayton could not com-plete the workweek.The Respondent maintained that Dayton was selectedfor discharge because there was insufficient work forthree mechanics, and, since he was less productive, lessskilled, and had a worse attendance record than Cassa-bone, he was the more dispensable employee. The flawsin Respondent's asserted reasons offer further proof thatthese reasons were conveniently invoked to conceal itsantiunion purpose.It strains credulity to accept Respondent's contentionthat Dayton was incompetent in certain mechanicalareas. He commenced working as a mechanic in 1956and performed at the grade A level for 3 years prior totaking the job offered by Respondent. Gentile checkedDayton's reference with his previous employer and re-ported no negative comments about his job performancethere. Moreover, Tasnaddy never saw fit to communi-cate to Dayton any dissatisfaction with his performance.Equally unconvincing was Respondent's attempt to char-acterize Dayton as less productive than Cassabone basedon the number of flat-rate hours each worked, since thetotal number of such hours accrued by an employee de-pended on the type of work to which he was assigned byGentile or Tasnaddy. If the number of flat-rate hoursearned by Dayton was a matter of genuine concern, Re-spondent had it within its control to shift him to otherwork.Respondent asserted during the course of the hearingthat it could produce business records which wouldshow that there was insufficient work to occupy threemechanics, but failed to do so. Accordingly, an inferenceis warranted that such records would not substantiateRespondent's claim. See Pacific Coast International MeatCo., 248 NLRB 1376, 1382 (1980); Fred Branch d/b/a B& L Plumbing, 243 NLRB 1016, 1022 (1979).The record establishes that Dayton was tardy morefrequently than was Cassabone. However, the attendancechart introduced by Respondent reveals that very fewinstances of late arrival exceeded 2 or 3 minutes. TheRespondent never disciplined Dayton for his tardiness orwarned him that continued infractions might be groundsfor discharge. Given the de minimis nature of the timesinvolved and Respondent's failure to treat this as a prob-lem prior to Dayton's involvement in union activity, it isreasonable to infer that Respondent's reason for Re-spondent's harsh and sudden action was pretextual.In sum, Dayton was not discharged for the reasonsRespondent asserted. Rather, Respondent fired him onOctober 14 to purge itself of the person whom it heldliable for bringing a union into its midst. Such motiva-tions are proscribed by Section 8(a)(1) and (3) of theAct.B. Independent 8(a)(l/ ViolationsThe General Counsel contends that Respondent wasresponsible for the commission of numerous unfair labor432 GENTILE PONTIACpractices based on its agents' conduct at a series of en-counters in early October. I agree with some but not allof the General Counsel's contentions.The General Counsel submits that on three dates, Oc-tober 3, 9 or 10, and 13, Tasnaddy told Dayton he heardrumors that the employees were interested in forming aunion, thereby creating the impression of surveillance. Ido not concur that this conclusion is warranted with re-spect to Tasnaddy's first such reference on October 3 forthe information apparently came to him fortuitously.However, I reach a different conclusion with regard toTasnaddy's repeated references to such rumors a weekor so later. In particular when on October 13, he re-ferred to information from a "reliable source" and addedthat he knew the employees signed cards and thatDayton was the principal union organizer, Tasnaddy'sknowledge no longer seemed a matter of local gossip,but, rather, the product of purposeful scrutiny of the em-ployees' organizational efforts. Such observations, espe-cially when made in the context of other unlawful state-ments, and when the employees had been circumspectabout their union involvement, tend to inhibit employees'organizational activity and is, therefore, proscribed bySection 8(a)(1). See GE's Trucking. Inc., 252 NLRB 947,948 (1981).There is no dispute that Tasnaddy encouraged the em-ployees to contact a business representative whom he en-dorsed. Since he reported knowing that they were inter-ested in another union, his comments constitute induce-ments to abandon the labor organization of their ownchoosing in violation of Section 8(a)(1). See C. K. Smith& Co., Inc., 227 NLRB 1061, 1067-68 (1977). Also Re-spondent did not contradict Dayton's and Pennington'stestimony that Tasnaddy questioned them as to whetherthey or Cassabone had signed union authorization cards.Such interrogation clearly contravenes Section 8(a)(1) ofthe Act.I further find that on several occasions Tasnaddywarned Dayton of adverse consequences in the event ofa union victory. On October 3, he vaguely alluded to acessation of past practices, and, more specifically on Oc-tober 13, admitted telling Dayton that he would bedowngraded to a class B mechanic with the advent ofthe Union. These threats, whether vague or specific,were intended solely to intimidate, restrain, and coerce incontravention of Section 8(a)(1). See Cone Mills Corpora-tion, Revolution Division, 245 NLRB 159, 165-166 (1979);Rainbow Tours, Inc., d/b/a Rainbow Coaches, 241 NLRB589, 595 (1979).The General Counsel further submits that Gentile's re-marks to Dayton on or about October 13 were unlawful.In assessing whether an employer's statements are coer-cive or are simply expressions of free speech protectedby Section 8(c) of the Act, the Supreme Court instructedin N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 617(1969), that:..the precise scope of employer expression ...must be made in the context of its labor relationssetting. ... And any balancing of those rights musttake into account the economic dependence of theemployees on their employers, and the necessarytendency of the former, because of that relationship,to pick up intended implications of the latter thatmight be more readily dismissed by a more disinter-ested ear.Here, it is significant that it was Gentile who initiatedthe contact with Dayton and first mentioned the Union.6Since there had been no previous discussions about thismatter between the two, and, since Tasnaddy only re-cently had warned Dayton about possible adverse conse-quences of continued union activity, it was hardly neces-sary for the Company's president to be more precise.Given this context, Gentile's remarks must be viewed aslittle more than a thinly veiled threat violative of Section8(a)(1).The Appropriate UnitThere is no serious dispute that the employees' signa-tures on the three cards admitted into evidence are au-thentic, nor that this number constituted a majority ofRespondent's employees in the service department onOctober 15, 1980, the date on which the Union's businessrepresentative unsuccessfully attempted to meet withGentile to seek recognition.However, at the hearing, Respondent contested the in-clusion of the parts manager in the unit described in thecomplaint as:All mechanics, mechanic trainees, lot boys and partscountermen employed by Respondent at its Vine-land, New Jersey facility but excluding guards andsupervisors as defined in the Act.I find merit in Respondent's position.The evidence in this case clearly shows that the me-chanics and lot boy shared a community of interests.However, unlike them, the parts manager received asalary plus commission, and drove a company car just asTasnaddy did. His uniform, which differed from thoseworn by the three shop workers, identified him as a man-ager. His sales duties brought him into daily contact withthe public and he had discretion to set discount prices onitems he sold. He had no employees under his supervi-sion, except in Tasnaddy's absence, but, by the sametoken, was not himself subject to direct supervision andworked independently. Accordingly, his interests and hisallegiance were more closely aligned with managementthan with the other members of the described unit,making his inclusion in that unit inappropriate. SeeSteven Davis, et al. d/b/a Carlton's Market, 243 NLRB837, 843 (1979).A Bargaining Order is WarrantedAlthough the business agent was unable to formally re-quest that the Respondent recognize and bargain withthe Union, the General Counsel contends that a remedialbargaining order is warranted under the principles enun-ciated in Gissel Packing Co., supra. In Gissel, the SupremeI do) not credit Gentile',, version of the encounter for it is inconeilv-able that t)ayton would introduce the subject of Ihe Union when he hadtaken some pains to conceal his involvement433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCourt affirmed the Board's authority to issue a bargain-ing order not only in exceptional cases marked by outra-geous and pervasive unfair labor practices, but also inless extraordinary cases where there are fewer "perva-sive practices which nonetheless still have the tendencyto undermine majority strength and impede the electionprocess." Id. at 614. Applying these principles to thepresent case, I conclude that a bargaining order is neces-sary.As shown by the findings above, as soon as Respond-ent's agents learned of the possibility that its service de-partment employees were interested in unionization, theyengaged in open and persistent opposition within a con-centrated period of time. On numerous occasions, Tas-naddy created the impression of surveillance, suggestedan alternative labor organization, interrogated the em-ployees as to their union affiliation, suggested that cer-tain unspecified company practices would be abolished,and, in no uncertain terms, threatened Dayton with de-motion. Added to this, the president of the Company im-plied that it would be to Dayton's advantage to forgetabout the Union. These violations of Section 8(a)(l) weresuccessive and, of course, reached each of the employeesin the small shop. But such conduct would not aloneconstitute sufficient grounds for the imposition of a bar-gaining order were it not coupled with Dayton's discrim-inatory discharge.The dismissal of a principal union activist is miscon-duct which the Board and the courts have long regardedas so serious and coercive as to justify a finding withoutextensive explication that it is likely to have a lasting in-hibitive effect on the work force. See N.L.R.B. v. Jamai-ca Towing Co., 632 F.2d 208, 212-213 (2d Cir. 1980);Faith Garment Company, Decision of Dunhall Pharmaceu-tical, Inc., 246 NLRB 299 (1979), affd. 630 F.2d 630 (8thCir. 1980).In the present case, the abrupt discharge led to the de-parture not only of the chief union organizer, but also ef-fectively removed one-fourth of the proposed unit. Thelesson which Respondent meant to convey to the otheremployees could not have been lost-the price of activesupport for the Union was punishment, immediate andsevere. That Dayton's discharge had precisely the effectthat Respondent intended is plainly demonstrated byPennington's expression of apprehension about his job se-curity to Gentile on the day after the firing.Respondent's remedial duties will include offering re-instatement to Dayton. However, his return to the shopwill provide little assurance to other employers that Re-spondent is more receptive to union activity, since theoffer will be made under duress. Under such conditionsand after an extensive lapse in time, reinstatement andbackpay cannot eradicate the harm that has been done.See N.L.R.B. v. Jamaica Towing Co., supra at 213. Whatis more, Dayton's presence is likely to serve as a con-stant reminder that Respondent was willing to resort toextreme measures in order to defeat the Union.Under these circumstances, a cease-and-desist orderposted under Board and perhaps judicial compulsionwould not root out the coercive effects on employees ofRespondent's unlawful conduct. I also am doubtful thatsuch an order would deter Respondent from continuingits unfair labor practices when they were committed bythe company president and his sole supervisor. Accord-ingly, I conclude that in light ot the nature and numberof Respondent's unfair labor practices, "that the possibil-ity of erasing the effects of past practices and of insuringa fair election ...is slight and that employee sentimentonce expressed through cards would, on balance, bebetter protected by a bargaining order." Gissel PackingCo., supra at 614-615.Although none of the employees who signed cardsremain in Respondent's employ, Board precedent dictatesthat I give evidence of employee turnover little or noweight in determining that a bargaining order shouldissue. See, Keystone Pretzel Bakery, Inc., 256 NLRB 334(1981); Justak Brothers and Company, Inc., 253 NLRB1054 (1980). To take such a factor into account wouldmerely afford "an added inducement to the employer toindulge in unfair labor practices in order to defeat theunion in an election. He will have as an ally, in additionto the attrition of union support inevitably springingfrom delay in accomplishing results, the fact that turn-over itself will help him, so that the longer he can holdout, the better his chances of victory will be." JustakBrothers, supra, quoting N.L.R.B. v. L. R. Foster Co., 418F.2d 1, 5 (9th Cir. 1969), cert. denied 397 U.S. 990(1970). Accord: Hedstrom Co. v. N.L.R.B., 629 F.2d 305,312 (3d Cir. 1980).Although a bargaining order will entail the impositionof a union upon employees who had no voice in select-ing or rejecting it, the Supreme Court observed in Gissel,supra at 613:There is, after all, nothing permanent in a bargain-ing order, and if, after the effects of the employer'sacts have worn off, the employees clearly desire todisavow the union, they can do so by filing a repre-sentation petition.Accordingly, the propriety of a bargaining order to ef-fectively cure the Respondent's unfair labor practicesand to implement the will of the majority previously ex-pressed, far outweighs any consideration that might oth-erwise be given to employee turnover.CONCI USIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. William Tasnaddy, Respondent's service manager, isa supervisor within the meaning of Section 2(11) of theAct and an agent of Respondent within the meaning ofSection 2(13) of the Act.4. By discriminatorily discharging Charles Dayton,Respondent violated Section 8(a)(l) and (3) of the Act.5. By creating the impression of surveillance by tellingemployees that it heard rumors they were forming aunion, and by inducing employees to abandon that union,Respondent violated Section 8(a)(1) of the Act.6. By threatening an employee with unspecified repri-sals because of that employee's activities on behalf of theUnion, Respondent violated Section 8(a)(l) of the Act.434 GENTILE PONTIAC7. By interrogating employees concerning their unionactivities, creating the impression of surveillance by tell-ing employees that it heard all the employees had signedcards and that it knew the identity of the organizer, andthreatening an employee with demotion should theUnion be selected as the collective-bargaining representa-tive, Respondent violated Section 8(a)(1) of the Act.8. A unit appropriate for collective bargaining is:All mechanics, mechanic trainees and lot boys em-ployed by Respondent at its Vineland, New Jerseyfacility but excluding managerial employees andguards and supervisors as defined in the Act.9. At all times since October 9, 1980, and continuingthereafter, Amalgamated Local Union 355 was designat-ed by a majority of Respondent's employees as their ex-clusive collective-bargaining representative in the above-described unit within the meaning of Section 9(a) of theAct.10. The unfair labor practices summarized above haveprevented the holding of a free and fair election. There-fore, to best serve the purposes of the Act, Respondent isrequired to recognize and bargain with the Union as ofOctober 15, 1980, the date on which the Union attempt-ed to obtain recognition and bargaining.11. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent violated the Act in cer-tain respects, I shall recommend that it be required tocease and desist therefrom. Because Respondent commit-ted numerous, pervasive, and serious violations of theAct, through its chief supervisor and company president,I conclude that unless restrained Respondent is likely toengage in continuing unlawful efforts in the future toprevent its employees from engaging in union and pro-tected concerted activity. Accordingly, Respondent willbe required to refrain from in any other manner infring-ing on employees' rights to engage in such activity. SeeHickmott Foods, Inc., 242 NLRB 1357 (1979).Affirmatively, Respondent will be required to offerCharles Dayton immediate and full reinstatement to thejob of which he was unlawfully deprived, or, if such jobno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed. Further, Respondent willbe ordered to make Dayton whole forthwith for any lossof pay he may have suffered by reason of his dischargeon October 14, 1980, to the date of Respondent's offer toreinstate him, less any net earnings during that period inaccordance with the Board's formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestas called for in Florida Steel Corporation, 231 NLRB 651(1977).In addition, the Respondent will be required to bargainwith the Union on request, such bargaining to be retro-active to October 15, 1980.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERThe Respondent, Gentile Pontiac, Vineland, NewJersey, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Creating the impression of surveillance by tellingemployees that it heard talk about a labor organization;inducing employees to abandon the labor organization;threatening an employee with unspecified reprisals be-cause of said employee's activities on behalf of theUnion; interrogating employees concerning their unionactivities; creating the impression of surveillance by tell-ing employees that it heard the employees had signedcards and that it knew the identity of the organizer; andthreatening an employee with demotion should theUnion be selected as the collective-bargaining representa-tive.(h) Discharging or otherwise discriminating againstemployees with regard to their hire or tenure of employ-ment or any term or condition of employment for engag-ing in activities on behalf of a labor organization or forengaging in activitity protected by Section 7 of the Act:(c) In any other manner interfering with, restraining orcoercing its employees in the exercise of rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Charles Dayton immediate and full reinstate-ment to his former job, or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or other rights and privileges and make himwhole for any loss of earnings resulting from the dis-crimination against him.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records, and all other records necessary to ana-lyze the amount of money due under the terms of thisrecommended Order.(c) Upon request, recognize and bargain collectivelywith Amalgamated Local Union 355 as the exclusive col-lective-bargaining representative of the employees of Re-spondent in the appropriate bargaining unit describedbelow:All mechanics, mechanic trainees and lot boys em-ployed by Respondent at its Vineland, New Jerseyfacility but excluding managerial employees, andguards and supervisors as defined in the Act.7 In the event no exceptlon. are filed as provided by Sec 102 46 of heRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall. as provided inSec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived for all purposes435 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its Vineland, New Jersey, facility copies ofthe attached notice marked "Appendix."8Copies of saidnotice, on forms provided by the Regional Director forRegion 4, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondent[ In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National l.abor Relations Board' shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Ilabor Relatilons Board"immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takento insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.436